 LOWELL CORRUGATED CONTAINER CORP.LowellCorrugatedContainerCorporationandUnitedPapermakersandPaperworkers,AFL-CIO. Case 1-CA-6339June 30, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn November 18, 1968, Trial Examiner James V.Constantine issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.He further found thatRespondent had not engaged in certain other unfairlabor practices alleged in the complaint. ThereaftertheGeneralCounsel and the Respondent filedexceptions to the Trial Examiner's Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner and finds that no prejudicial errorwas committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner'sDecision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,'conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder,theRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,LowellCorrugatedContainerCorporation,Lowell,Massachusetts, its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer's Recommended Order.In its answer to the complaint, at the hearing,and in its brief, theRespondent challenges the validity of the Union's certification by assertingthat the Regional Director's findings in the representation proceeding werearbitrary or capricious,or based on determinations not in conformity withBoard policies or provisions of the Act.Respondent further states that itsrefusal to bargain was,inter alia,for the purpose of securing Board reviewof the Regional Director'sfindings and certification.We note,however,that Respondent did not,in the representation proceedings,filewith theBoard exceptions or a request for review of the Regional Director'sReporton Objections and Certification of Representative,but has waited until thisproceeding to challenge the certification on the grounds recited above.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE169JAMES V CONSTANTINE, Trial Examiner: This case is anunfair labor practice case commenced pursuant to Section10(b) of the National LaborRelationsAct, herein calledtheAct. 29 U.S.C. 160(b). It was initiated by a chargeagainstRespondent,LowellCorrugatedContainerCorporation,filedonMay 21, 1968, by UnitedPapermakers and Paperworkers, AFL-CIO, the ChargingParty herein.A complaint based on said charge wasissued against the Respondent on July 1, 1968, by theGeneral Counsel of the National LaborRelations Board,through the Regional Director for Region 7 (Boston,Massachusetts). Said complaint alleges that Respondenthas engaged in conduct violating Section 8(a)(1), (2), (3),and (5), and that said conduct affects commerce withinthemeaningofSection2(6)and (7), of the Act.Respondent has answered admitting some facts butdenying that it committed any unfair labor practices.Pursuant to due notice this case came on to be heard,and was tried before me, on August 19 and 20, 1968, atBoston,Massachusetts.All parties were represented atand participated in the hearing, and had full opportunityto adduce evidence, examine, and cross-examine witnesses,filebriefs,and offer oral argument. Briefs have beenreceived fromRespondent and the General Counsel.Respondent's motion to dismiss the complaint was deniedat the hearing.This case presents the issues of whether Respondent:(1)Lawfully refused to recognize and bargain withUnited Papermakers and Paperworkers, AFL-CIO, hereincalled Papermakers. This, in turn, depends on whether thecertification of the Papermakers by the Regional Directoris valid;(2)UnlawfullyassistedtheCleghorn IndependentEmployees' Union by deducting sums of money, includingdues, from the wages of its employees on behalf of saidIndependent, aminority union, during the time thatPapermakers was certified as the exclusive representativeof said employees;(3)By deductingthemoniesdescribed in (2), above,discouraged membership in Papermakers and encouragedmembership in the Cleghorn Union.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.AS rO JURISDICTIONRespondent,aMassachusettsCorporation,is engagedat Lowell,Massachusetts,inmanufacturing, selling, anddistributingcardboard cartons and related products.Annually it receives paper products, machinery, and othermaterials valued in excess of $50,000, directly from, andships cardboard cartons and related products valued inexcess of $50,000 directly to, points located outside theCommonwealth ofMassachusetts.IfindthattheRespondent is an employer as defined in Section 2(2), andisengaged in commerce within the meaning of Section2(6) and (7), of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction over theRespondent in this proceeding.177 NLRB No. 44 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVEDPapermakers and Cleghorn IndependentEmployees'Union,herein called the Independent,each is a labororganization within the meaning of Section2(5) of theAct.III.THE UNFAIRLABOR PRACTICESA.TheRefusal toRecognizeandBargainwithPapermakersOn December21, 1967,Papermakersfileda Petitionfor Certificationof Representativein Case 1-RC-9871 foremployees in a unit described as:All productionand maintenanceemployees employedby the [Respondent]at its Bolt Street,Lowell,Massachusetts,plant,excludingofficeclericalemployees,plant clerical employees,designers, artists,truckdrivers,professionalemployees,guards,andsupervisors as definedin the Act.The Independentintervenedinsaidrepresentationproceeding,as it representedthe employeesinvolved andwas aparty to a collective-bargaining contract coveringsaid employees.Said contract was due to expire on March7, 1968.See GeneralCounsel's Exhibit 5.Thereafter,onJanuary15,1968,Respondent,Papermakers,andtheIndependentexecutedanAgreementfor ConsentElection,which was approved bytheRegionalDirector on the nextday.On the basisthereof, anelection was conductedon February8, 1968.Papermakers receiveda majority of thevotes cast therein;i.e.,30 out of58 ballots counted.See General Counsel'sExhibit2(b).Subsequently,onFebruary 15, 1968,Respondent and Independent each filedobjections toconduct affecting results ofthiselection.Following aninvestigation,theRegionalDirector on April 3, 1968,issuedhisReport overruling the objections as beingunmeritorious,and, in the same document,certifiedPapermakers as thecollectivebargaining representative ofthe employees in said unit.See GeneralCounsel's Exhibits2(c) and 2(d).The Respondent's objections allege that1.The notices of electionas separately posted were inSpanish and English,the sampleballot thereon and theactual ballot being bilingual(English/Spanish)with theexception thatthe threevotingchoices on the ballotwere inEnglishonly.Asubstantialmajority of thevoting.employees are Puerto Ricanswho donot read orspeakEnglishor who do not readSpanishorEnglishand speak only Spanish.A numberof employees arePortuguese who do not read,write or speakSpanishorEnglish.The ballotswere thustotallyunintelligible tothe Portuguese employees and to the Puerto Ricans whodo not read Spanish or English and onlypartiallyintelligibleto those employees who read Spanish.Accordingly,the electioncould nothavereflected thefreechoice of the employees.2.Employeesbefore andaftervoting continued to millaboutwithin the immediate polling area and engaged inconversation in Spanish with employees standing in lineto vote.Some employees were delayed in casting theirballots until these conversations were completed. Bythese and similar acts the election was conducted in anatmosphere of confusion and under circumstances thatinterfered with the laboratory atmosphere required forthe conducting of Board elections.3.United Papermakers and Paperworkers, AFL-CIOby its agents and representatives did engage inelectioneeringin thepolling area.4.United Papermakers and Paperworkers, AFL-CIOby its agents and representativesdid offer to payemployeesfor unscheduled worktime onthe date of theelection so as to interferewith their free choice in theelection.5.By these and other acts the free choice of theemployees was interfered with and the election shouldbe set aside and a new electionconducted.Independent's objections assert that:1.The changingof the General Manager prior toelection.2.The voting of an employee who had been terminatedand thenrehired after thedeadline.3.Officers of the Cleghorn Independent Employees'UnionsittinginasobserversfortheUnitedPapermakersand Paperworkers, AFL-CIO.4.Area of observers hampered by employees.5.ObserversfortheUnitedPapermakersandPaperworkers,AFL-CIO being paid by the UnitedPapermakersand Paperworkers, AFL-CIO without lossof time on the job.6.Confusionand misunderstandingof ballot byforeignspeaking employees.AboutApril24,1968,PapermakersrequestedRespondent to bargaincollectivelywith it as exclusiverepresentativeof theemployees in said unit, and alsoaskedRespondenttosupplyPapermakerswithinformation containing: (1.) the names and datesof hire ofall employees in said unit;and (2.) the jobclassificationsand hourly rates of pay for said employees. Saidinformation was necessary and relevantfor Papermakersto bargain intelligently.Respondenton May 1, 1968, andsince, has denied saidrequest tobargain andrefused tosupply saidinformation,claimingthat the Certification ofPapermakers was invalid and of no legaleffectbecausetheRegionalDirector,inoverrulingRespondent's andIndependent's objections,acted arbitrarily or capriciouslyand not inconformitywithBoard policies or theprovisionsof the Act.B. The Checkoff of Dues forIndependentAfter theCertification of PapermakersOn March7,1966,Respondent and Independentexecuted a collective bargaining contract,expiring onMarch7, 1968, whichcovers the employees in the unitinvolved herein.See General Counsel'sExhibit 5. It hasnot been renewed or extended.Amongotherprovisionsthis contract contains a "Union Shop"clause(art. 17)and a "Dues Collection-Checkoff'clause(art. 18). Thelatter provides for a deduction of Independent's dues fromwages of employees who authorize such withholding inwritingand remitting the same to Independent byRespondent.From March7, 1968, toJuly 1, 1968, duesweredeductedbyRespondentonbehalfoftheIndependent from the wages of "on the average of nine"employees(out of 35 to60 employees in the unit)who hadexecuted dues authorization forms inMarchorApril,1967. An example of such form is in evidence as GeneralCounsel'sExhibit 4. These dues were transmitted byRespondent to the Independent each month during suchperiod of time.No evidence is in the record that any suchcheckoffhas been revoked or terminated by any signer LOWELL CORRUGATED CONTAINER CORP.171thereof.Duringthe "contract period"Respondent has compliedwith the terms of the Union Shop (art. 17) and Checkoff(art.18)clausesofthecontractbetween it andIndependent.IV. CONCLUDINGFINDINGS AND DISCUSSIONA. As to the Refusalto Recognize and Bargain withPapermakersThe partiessigned an agreement for a consent election.At the election held on February 8, 1968, Papermakersreceived a majority of the valid ballots counted.Hence, itwas entitled to be certified as exclusive representative ofall employees in the unit involved unless merit was foundintheRespondent'sor the Independent's objections.Citation of authority on this aspect of the case would besupererogatory.However,sinceobjectionswerefileditbecameincumbent upon the Regional Director to pass upon them;and his decision thereon,includingthepreliminaryquestions as to the nature of the investigation to bepursued and whether a hearing should be held on theobjections,isfinal,subject to a limited review. This is theruleonconsentelections.N. L. R. B.RulesandRegulations,Series 8, Section102.62(a);Sumner Sand &Gravel Company,128 NLRB 1368, 1370, enfg. 293 F.2d754, 755 (C.A. 9);N.L.R.B. v. CarltonWood Products,201 F.2d 863, 866-867 (C.A. 9).Nevertheless,the finality of the Regional Director'sdecision is not absolute.Itmay be reviewed by the Boardin specified,but narrow,instances.Thus, the Board hasexpresslyheld that it will not overturn a RegionalDirector's determinations in consent election cases unlessitcan be affirmatively established that he was arbitrary,capricious,or acted not in conformity with Board policiesor the provisions of the Act.Delta Drilling Company,169NLRB No. 93.On this branch of the case the question,therefore,iswhether the Regional Director's conclusionsas disclosed in his Report on Objections(G. C. Exh. 2(c))demonstrate that he acted arbitrarily,capriciously, or notconsonant with Board policy or the statutory design asexpressed in the Act.Preliminarily,itisdesirabletopointout thatRespondent'scontentions beforeme are based on theevidencepreviously submitted by the parties to theRegional Director. No additional evidence was offered byRespondent at the trial before me. It is true thatRespondent sought unsuccessfully to reintroduce beforeme the very same evidence which it had previously offeredto theRegional Director.But this was excluded on theground that the objections case could not be relitigateddenovobefore me.Pittsburgh Plate GlassCo. v. N.L.R.B.,313U.S.146,158,162;N.L.R.B.v.AirControlProducts,335 F.2d 245, 249 (C.A.5);Sheridan-Peter PanStudios,Inc.,173NLRB No. 11;ValleyManorConvalescentCenter,172NLRB No.174;Cap SanteVue, Inc.,172NLRB No. 176. I proceed to considerRespondent'sarguments attacking the certification ofPapermakers.Respondent first contends that the"Regional Director'sconclusion at page 4 of his Report on Objections that `theSpanish-speakingemployeeswereaffordedafullopportunity to be aware of the choices on the ballot andto make an effective and informed expression of their truedesires'is a conclusion totally contrary to the evidence inthis case."At most, this alleges error on the part of theRegionalDirectorinanalyzingevidence.Buthisdetermination in this respect will not be reversed"unlesshe acts arbitrarily or capriciously, or out of line withBoard policy or the Act's requirements; and mereassertions of error are not sufficient."Manning,Maxwell,& Moore, Inc. v. N.L.R.B.,324 F.2d 857, 858 (C.A. 5).Accord:N.L.R.B. v. J. H. Matthews & Co.,342 F.2d129, 131-132 (C.A. 3), cert. denied 382 U.S. 832. In anyevent, I find that the Regional Director did not actarbitrarily or capriciously, or out of line with Board policyor the Act's requirements, in disposing of this objection,i.e.,Employer Objection 1 and Independent Objection 6.DeltaDrillingCompany,169NLRB No. 93, cited byRespondent,does not compel a different result.Then, again,Respondent maintains that the"RegionalDirector'sconclusionatpage 5 [of his Report onObjections] that `the absence of Portuguese languagenoticeswas not detrimental to the two Portuguesespeaking employees and in all the circumstances, asrelated, further finds that these employees were able tomake an effective and informed expression of their truedesires,'is not supported by any evidence in the Report ofObjections and is totally contrary to the record testimonyof the two employees themselves." This relates toEmployer Objection 1 and Independent Objection 6. I findthis argument amounts to no more than an assertion thaterror in assessing evidence was committed,and that suchassertion is not sufficient to require that the RegionalDirector be reversed.N.L.R.B. v. J. H. Matthews & Co.,342 F.2d 129, 131-132 (C.A. 3), cert.denied382 U.S. 832.And I further find that such Director did not resolve thisissue arbitrarily, capriciously, or not in conformity withBoard policy or the provisions of the Act.LaarsEngineers,Inc.,173 NLRB No. 90.AnothercontentionofRespondentattackstheDirector'sconclusionthathe"foundnomerit inRespondent's objection that the Papermakers engaged inelectioneering in the polling area."This relates toRespondent'sObjection 3. But this objection merelyinsists that the Regional Director erroneously assessed theevidence.Such a ground, i.e., an erroneous evaluation ofthe record by a Director,will not cause the Board toreverse his determination, even though the Board wouldarrive at another conclusion.And I further find that thisalleged error does not amount to arbitrary or capriciousconduct, or constitutes action inconsistent with Boardpoliciesorstatutoryobjectives.McMullen LeavensCompany,83 NLRB 948, 952-953, 955.HenceIfind nomerit in this objection.Respondent'snextobjectionassailstheDirectorbecause he "found no merit to Respondent'sobjectionthat '. . . the election was conducted in an atmosphere ofconfusion and under circumstances that interfered with thelaboratory atmosphere required of Board elections'."ThisisRespondent'sObjection 2 and Independent'sObjection4. These arguments at most demonstrate that the Directorincorrectly assessed the evidence before him on theseissues,but they fail to disclose action which is arbitrary,capricious, or not consonant with Board policies or themandatesof the Act.Respondent's Objection 4 and Independent's Objection5 claim that the Papermakers unlawfully paid or offeredto pay employees and observers for loss of time at theelection.Although he found that the observers were paid,theRegional Director concluded this was sanctioned byBoard decisions.Shoreline Enterprises,114 NLRB 716.Teletype Corporation,122 NLRB 1594, is distinguishable,for there the unions there involved in effect were buying 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe votes of employees who were eligible to vote in anelection.But the Regional Director found as a fact thatthe remaining part of the objections lacked merit becauseunfounded on the evidence before him. Accordingly, I findnomerit in attacking his conclusions thereon simplybecause his evaluation of the evidence may not berelitigatedbefore the Board.N.L.R.B. v. HollywoodBrands,Inc.,398F.2d294 (C.A.7);N.L.R.B. v.ContinentalNut Co.,395 F.2d 830 (C.A.9);NeuhoffBros. Packers, Inc. v. N.L.R.B.,362 F.2d 611, 613 (C.A.5), cert. denied 386 U.S. 956;Adams Drug Co., Inc.,171NLRB No. 13;Rod-Ric Corporation,171NLRB No.134. Issues which were or could have been raised in theprior representative proceeding may not be relitigated in asubsequent related refusal to bargain proceeding absentnewly discovered or previously unavailable evidence orspecial circumstances.Hevi-Duly Electric Company, 172NLRB No. 98;Bausch& Lomb, Incorporated,171NLRB No. 114. And I find nothing unlawfulper seincompensatingobserversatelections.N.L.R.B.v.HuntsvilleMfg. Co.,203 F.2d 430, 434 (C.A.5);DallasCity Packing Co.,110 NLRB 8, 9-10.Respondent also attacks the Regional Director'sdisposition of its challenges alleging that Papermakersengaged in electioneering in the polling area(Objection 3)and that the"election was conducted in an atmosphere ofconfusion and under circumstances that interfered with thelaboratoryatmosphere required of Board elections"(Objection 5). See Respondent's Brief, pp. 19-20. But Ifind that essentially these two objections are directed tothe correctness of the Director's resolving an issue of fact.And I expressly rule that it is not within my province topass upon the Director's evaluation of the record beforehim on questions of fact. In any event, I find that it hasnot been shown or established that the Director's decisionon these two objections is arbitrary,capricious,orobnoxious to Board policies or the provisionsof the Act.General Armature,89NLRB 654, 657. Accordingly, IfindthatRespondent'sattackupon the Director'sconclusions in this respect is not well taken.Independent also filed three additional objections,numbered 1, 2, and 3, which related to issues not raised inany of Respondent's objections. Their text is set forthabove,and neednot be restated here. All three were foundby the Regional Director to lack merit. Number I wasfound to be unmeritorious as a "purely speculativecontention"thatRespondent'sGeneralManager wasreplaced by Respondent to convince employees that theydid not need a union. This finding is not arbitrary orcapricious,and is based upon an evaluation of the record.Hence,this objection is not well taken and I so find.Independent's Objection 2 was found by the Director toconstitute a postelection challenge. As such it cannot nowbe used as a vehicle to invalidate the election.N.L.R.B. v.A. J. Tower Co.,329 U.S. 324.Finally,Objection3complains that Independent'sofficersactedasobservers for Papermakers at theelection.Although he found this to be a fact,the RegionalDirector found that they did not conduct themselvesimproperly or otherwise improperly influenced the courseof the election,and that the mere fact that they acted asobservers for another union was proper underShorelineEnterprisesof America,114NLRB 716, 718-719,enforcement denied262 F.2d 933 (C.A. 5). Accordingly,he overruled this objection.Ifind that the RegionalDirector's finding is neither arbitrary nor capricious, thatitisconsonant with Board policies,and that it is notobnoxious to statutory enactments.N.L.R.B. v. HuntsvilleMfg.Co.,203 F.2d 430,434 (C.A. 5). Cf.GeneralElectric Company,173NLRBNo. 46,where the Boardheld that a union may lawfully select representatives ofother unions(recognized by the same employer)to sit atthebargainingtableduringnegotiationswiththeEmployer.Since I have found that the certificate issued toPapermakers is valid, it follows,and I find, thatRespondent was thereby placed under a statutory onus torecognizeand bargain with that labor organization.Included in the legislative duty imposed on Respondent istheobligationtofurnishPapermakers,asmajorityrepresentative of the employees in the unit involved, allrelevant information requested by such union.It is not disputed,and I find,that on April 24, 1968,Papermakers requested Respondent to supply the formerwith information necessary and relevant for it to bargainintelligently.This information consists of (a) the namesand dates of hire of all employees in the unit herein foundto be appropriate,and (b)job classifications and hourlyrates of pay for these employees.Respondent did notfurnish this information.However,Papermakers wasentitled to the same;and I find that Respondent's failingto render it amounts to a refusal by Respondent tobargain collectively within the meaning of Section 8(a)(5)of the Act.F.W.Woolworth Co.,109 NLRB 196, enfd.352U.S.938;BostonHerald-TravelerCorporation v.N.L.R.B.,223 F.2d 58(C.A. 1).Finally,upon this branch of the case,Ifind that thefollowing is an appropriate unit for the purposes ofcollective bargaining under Section 9 of the Act:All production and maintenance employees employedbyRespondentatitsBoltStreet,Lowell,Massachusetts,plant,excludingofficeclericalemployees,plant clerical employees, designers,artists,truckdrivers,professionalemployees,guards,andsupervisors as defined in the Act.B. As to theCheckoff of Dues on Behalf of theIndependentRespondent and Independent executed on March 7,1966, a contract covering the employees in the unit foundabove to be appropriate.In the absence of evidence orcontention that it is invalid,Ifind that it is a validcontract.Shamrock Dairy,119NLRB998, 1000-02;modified on other grounds,124NLRB 494;enfd. 280F.2d 665 (C.A.D.C.);cert.denied 364U.S. 892. Thiscontract,which expired on March 7,1968, contained aunion shop clause and a clause providingfor checkoff ofdues for those employees voluntarily authorizing the same.Nine employees signed such authorization cards in MarchorApril 1967, for a period of 1 year.Each suchauthorization card contains a statement that itshall be automatically renewed and shall be irrevocablefor successive periods of one (1) year each, or for theperiodofeachsucceedingapplicablecollectiveagreement between the employer and the [Independent],whichever shall be shorter,unlesswritten notice toterminate is given not more than 20 and not less than10 days prior to the end of one year or each applicablecontract,whichever occurs sooner.None of the nine employees gave such notice. As aresultRespondent deducted their dues and transmittedthem to the Independent from,among other periods,March 7, 1968, to July 1, 1968. It is my opinion, and Ifind, that this action by Respondent does not contravene LOWELL CORRUGATED CONTAINER CORP.theAct, even though the contract between Respondentand the Independent expired on March 7, 1968.Initiallyitiswelltomentionthatcheckoffauthorizations may be valid notwithstanding the absenceof a union-security clause. SeeN.L.R.B. v. Penn Cork &Closures, Inc.,376 F.2d 52 (C.A. 2), cert. denied 389 U.S.843. That case also holds that an employee's revocation ofsuch authorization after a contract has expired, or aunion-security clause has been rescinded under Section9(e) (1) of the Act, must be honored by the Employer, andthe failure to do so constitutes an unfair labor practice.To the same effect areBedford Can Mfg. Corp.,162NLRB No. 133,andMerchantsFastMotor Lines,171NLRB No. 177.But the foregoing cases stress the element of anemployer's refusing to abide by a termination orrevocation of a checkoff authorization executed by anemployee as the necessary ingredient of an unfair laborpractice.No cases have been cited, and I have beenunable to find any, where the Board has held that it isimproper for an employer to continue to honor anuncanceled, unabrogated, or unrevoked checkoff after thecontractproviding for it has expired but before thecheckoff has terminated by its own terms. At least onecourt treats a checkoff as "a voluntary arrangement, inthe nature of an assignment."In reWestmoreland MetalMfg. Co.,69 LRRM 2536 (E.D. Pa.).Since no Board decisions have been cited to thecontrary, it would seem that I am justified in expectingthat the Board will approve a finding that a checkoffauthorizationwhich has not been revoked, abrogated,terminated,or canceled may be honored during its termby the Employer involved notwithstanding that thecontract sanctioning the authorization has expired. Atleast three reasons favor this view:1.Because the employee has not withdrawn his consentto withholddues from his wages,no element of coercionor restraint on the employee is discernible whereby hiswish or desire is frustrated. Thus the cases cited by theGeneral Counsel are inapposite, for they find an elementof compulsion on the employee in the Employer's refusalto honor a revocation of the employee's authorization topay dues to a union to which he need not belong. Patentlythis is not the situation here.2.The Employer is not unlawfully assisting the Uniontowhich the dues are transmitted, for the dues are notextracted against the wishes of the employee. Cf.TheBoeing Company,173 NLRB No. 71. In such situationsthe employee, and not the Employer, has decided that hewill continue to contribute financial support to a labororganization of his own choosing.Iuse the phrase "of hisown choosing"because the employee is free to repudiateor revoke his authorization at any time after the contractexpired. SeeN.L.R.B. v. Penn Cork & Closures, supra;Bedford Can, supra;andMerchants Fast Motor Lines,supra.It is therefore proper to find - and I do - thatthe Employer is serving as a conduit for the employee intransmitting the latter's dues to the Union involved. In reWestmorelandMetalMfg. Co.,69 LRRM 2536 (E.D.Pa.).Hence the Employer is acting pursuant to theemployee's instruction. Therefore, I find no assistance hasbeen conducted by the employer to the union receiving thedues,for such union is a passive beneficiary thereof.3.This result permits multiple or, in any event, dualunionism.Nothing in the Act frowns upon or interdictsmembership in more than one union.In fact, it wouldseem that to some extent national policy permitsmembership in a union other than the one which an173employermust recognize.At least this is expresslyendorsed by the Railway Labor Act. Since membership intheIndependentdoesnotaffecttherightsofPapermakers, which latter union the Employer here mustrecognize,even if Papermakers should succeed inobtaining a union shop clause requiring membership in it,Ifind that it is not incongruous to maintain membershipin both of saidunionssimultaneously. Indeed it may wellbe an unfairlabor practice for Respondent to fail to turnover dues to the Independent if such dues are voluntarilypaid by the employee involved, for this would seem to bediscouraging membership in the Independent.Upon this segment of the case the final question iswhether the checkoffs under consideration survived thecontract between the Independent and Respondent. It ismy opinion, and I find, that said checkoffs continued infull force and effect atall times material,even though thecontract between the Independent and Respondent endedonMarch 7, 1968. This is because the text of theauthorizationexpresslyprovidesthatit"shallbeautomatically renewed . . .unlesswrittennotice toterminate is given" at a specified time. No such noticewas given as far as the record reveals. Hence, theseauthorizations were automatically renewed.The period of renewal, according to the language of theauthorization,isfor 1 year "or for the period of eachsucceedingapplicablecollectiveagreementbetween[Respondent] and the [Independent], whichever shall beshorter."AfterMarch 7, 1968, however, no "succeedingapplicablecollectiveagreement"was in existence.Therefore,thislimitingalternativedidnotbecomeoperative.Consequently, the other designated alternativedetermined the length of time for which the checkoffcontinued when it was automatically renewed, i.e., 1 yearfrom March or April, 1968. The March or April, 1968,date represents the end of the year of the authorizationssigned inMarch or April, 1967, and in evidence asGeneral Counsel's Exhibit 4.Accordingly, I find that since the dues were validlydeducted and lawfully transmitted to the Independentafter February 8, 1968, Respondent has not violated theAct by such conduct. Hence, I shall recommend thatparagraphs 13, 14, 16, 17, and the applicable portions of18 of the complaint be dismissed. Nevertheless, as allegedinparagraph 14 of the complaint, I find that sinceFebruary 8, 1968, Independent has had "minority status"and Papermakers has been the exclusive representative ofRespondent's employees in the unit herein found to beappropriate.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe conduct of the Respondent found to constituteunfair labor practices, as set forth in section IV, above,occurring in connection with the operations of theRespondent described in section I, above, has a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tends to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYAs the Respondent has been found to have engaged incertain unfair labor practices, I shall recommend that theNational Labor Relations Board order it to cease anddesist therefrom and that the Respondent take specific 174DECISIONS OFNATIONALLABOR RELATIONS BOARDaffirmativeaction,assetforthbelow,designed toeffectuate the policies of theAct. ThusI shall recommendthat the Respondent,upon request by the Papermakers, berequired to bargain collectively with the latter and furnishto the latter certain necessary and relevant information ifit is sought by Papermakers.Ishall also recommend thatthe Board'sOrder provide that the Respondent shall postan appropriate notice,the text of which is recited in theattached Appendix.Respondent'saction in my opinion does not portrayhostility to the Act. In fact the only way it can test thevalidity of the certification issued to Papermakers is byrefusing to recognize or bargainwithsaid union. Suchright to question a certification is not only vouchsafed tothe Respondent by Section 9(d) of the Act, but also by thedue process clause of the Constitution.Patently the mereexercise of a statutory or constitutional right to defendagainst a claim prosecuted under the Act cannot bethought to be inimical to the policiesof the Act,and I sofind.Itfollowsthat,absentany evidence that theRespondent's conduct evinces a desire to thwart or impedethe purposes of the Act, an Order is proper which islimited to enjoining only the specific activities found tocontravene theAct.SeeN.L.R.B. v.SimplexTimeRecorder Company,401F.2d 546 (C.A. 1). In otherwords,the remedy adopted should be commensurate withthe violations found; and relief broader in scope is notwarranted on the record unfolded in this case.Upon the basis of the foregoing findings of fact and theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.Papermakers and the Independent each is a labororganization within the meaning of Section2(5) of theAct.2.Respondent is an employer within the meaning ofSection 2(2),and is engaged in commerce as defined inSection 2(6) and(7), of the Act.3.A unit appropriate for the purposesof collectivebargaining within the meaning of Section 9(b) of the Actconsists of:All productionand maintenance employeesemployedby theRespondentatitsBoltStreet,Lowell,Massachusetts,plant,excludingofficeclericalemployees, plant clerical employees,designers, artists,truckdrivers,professionalemployees,guards,andsupervisors as definedin the Act.4.On or about April3, 1968, and at all material timesthereafter,Papermakers represented a majority,and hasbeen the exclusive bargaining representative,of all theemployees in the aforesaid appropriate unit for thepurposesof collectivebargaining within the meaning ofSection 9(a) of theAct; andthe Respondent was on thatdate,and has been since, legally obligated to recognizeand bargain with Papermakers as such.5.TheRespondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act, by(a)Refusing to recognize and bargaincollectively withPapermakers on and after May 1, 1968, with regard tothe employees in said appropriate unit; and(b)Refusing on and since May 1, 1968,to supplyPapermakers with information,necessary and relevant foritto bargain intelligently for all the employees in saidappropriate unit,concerning job classifications, rates ofpay, and names and datesof hire ofsaid employees.6.The foregoing unfair labor practices affect commercewithin the purview of Section 2(6) and(7) of the Act.7.TheRespondent has not committed any other unfairlabor practices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the abovefindingsof fact andconclusionsof law,and upon the entire record in this case,I recommendthat theBoard issue an Orderrequiring thattheRespondent,itsofficers,agents,successors,andassigns, shall:1.Cease anddesist from refusingto recognize andbargain with Papermakers as the exclusive bargainingrepresentativeof all the employees in the above-describedappropriate unit.2.Take thefollowing affirmative action designed toeffectuatethe policiesof the Act:(a)Upon request,recognizeandbargainwithPapermakers as the exclusiverepresentativeofallemployees in the aforesaidappropriateunit and, if anunderstanding is reached,embody suchan understandingin a written,signed agreement.(b)Upon request, supply toPapermakers informationnecessary and relevantfor it to bargainintelligently,including names anddates of hire of all employees in saidappropriate unit,and job classificationsand hourly ratesof pay forsaid employees.(c) Post at itsplant at Lowell,Massachusetts,copies ofthe attachednoticemarked"Appendix."' Copies of saidnotice,on formsprovided by theRegionalDirector forRegion 1,afterbeing signed byaduly authorizedrepresentative of Respondent,shall be posted by it for 60consecutivedays thereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarilydisplayed.Reasonable steps shallbe taken bythe Respondent to insurethat saidnotices arenot altered,defaced,or covered by any othermaterial.(d)Notify theRegionalDirector for Region 1, inwriting,within20 days from the receipt of thisDecision,what steps the Respondent has takento comply herewith.'IT IS FURTHER RECOMMENDEDthat the complaint bedismissed insofar as it alleges violationsof the Act notspecificallyfound herein.'In the event that this Recommended Order is adopted by the Board, thewords"aDecision and Order"shall be substituted for the words "TheRecommended Order of a Trial Examiner"In the further event that theBoard'sOrder is enforced by a decree of a United States Court ofAppeals, the words"aDecree of the United States Court of AppealsEnforcing an Order"shall be substituted for the words"a Decision andOrder."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting within 10 days from the date of this Order,of the steps which theRespondent has taken to comply herewith."APPENDIXNOTICETO ALL EMPLOYEESPursuant to The Recommended Order of a TrialExaminerof The National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively with LOWELL CORRUGATED CONTAINER CORP.United Papermakers and Paperworkers,AFL-CIO, asthe exclusive representative of the employees in thebargaining unit described below.WE WILL,uponrequest,bargainwiththeabove-named Union,as the exclusive representative ofallemployees in the bargaining unit described below,withrespecttoratesofpay,wages,hoursofemployment,andother terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a written,signedagreement.The bargaining unit is:All production and maintenance employees employedby us at our Bolt Street,Lowell,Massachusetts,plant,excludingofficeclericalemployees,plantclericalemployees,designers,artists,truckdrivers,professional employees,guards,and supervisors asdefinedin the Act.WE WILL,upon request,furnish to the above-named175Unioninformation necessary and relevantfor it tobargain intelligently.DatedByLOWELL CORRUGATEDCONTAINER CORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy FederalBuilding,Cambridge & NewSudbury Streets,Boston,Massachusetts 02203, Telephone617-223-3353.